From conviction in the Criminal District Court of Harris county of manslaughter, with punishment fixed at five years in the penitentiary, appeal is taken.
Practically the only question briefed in this case on behalf of appellant is the failure of the transcript to set forth the facts showing the election and qualification of the special judge who tried the case. By supplemental transcript proper showing is made of the election and qualification of said judge. The record is bare of bills of exception. A complaint of the charge of the court for submitting the law of negligent homicide will be of no avail in view of the fact that the conviction was not for that offense. The evidence is believed to amply support the conclusion of guilt.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 541